ORDER
Whereas, on June 30, 1960 this Court entered an order directing Mr. Víctor M. Bosch, attorney-at-law, to appear to show cause why he should not be suspended, removed or disbarred from the practice of law in Puerto Rico.
Whereas, said order is based on that: (1) — “there has been filed in this Court a certified copy of the judgment rendered on June 16, 1959 by the United States Court of Appeals for the First Circuit in the case entitled In Re Seafarers International Union of North America, Atlantic and *2•Gulf District (Puerto Rico Division), AFL-CIO, et al., No. •5506 (original), by virtue of which Mr. Víctor M. Bosch was found guilty of criminal contempt against said Court :and he was imposed a fine of $10,000 for that offense”; and <(2) — “there has been filed in this Court a certified copy of the order entered on June 17, 1960 by the United States District Court for the Puerto Rico District in the case of In Re Víctor M. Bosch, on Disbarment, by virtue of which Mr. Víctor M. Bosch was suspended from the practice of his profession before said Court for a period of six months” ;
Whereas, the respondent attorney answered in writing accepting the facts set forth in the order to show cause;
Whereas, said attorney stated in his answer facts which mitigated the fault committed by him and to that effect he-testified under oath at the hearing of this case;
Whereas, the respondent has not shown sufficient cause why he should not be suspended from the practice of law in the courts of Puerto Rico.
Therefore, considering the nature of the charges whereby the respondent attorney was convicted by said Court of Appeals and the mitigating circumstances which he stated under oath at the hearing of this case, Mr. Víctor M. Bosch is hereby suspended from the practice of law in the Courts of Puerto Rico, for a period of six months from and after the date of this order.
It was agreed by this Court as witnesses the signature of the Acting Chief Justice.